U NITED S TATES N AVY –M ARINE C ORPS
              C OURT OF C RIMINAL A PPEALS
                         _________________________

                             No. 201700260
                         _________________________

                  UNITED STATES OF AMERICA
                                  Appellee
                                      v.
                           RYAN E. SIDES
                          Lance Corporal (E-3)
                       United States Marine Corps
                               Appellant
                        _________________________

Appeal from the United States Navy-Marine Corps Trial Judiciary
    Military Judge: Lieutenant Colonel Leon J. Francis, USMC.
Convening Authority: Commanding Officer, Headquarters Battalion,
           Marine Corps Base Hawaii, Kaneohe Bay, HI.
Staff Judge Advocate’s Recommendation: Lieutenant Colonel Breven
                        C. Parsons, USMC.
          For Appellant: Major James S. Kresge, USMCR.
           For Appellee: Captain Luke Huisenga, USMC;
                 Captain Sean M. Monks, USMC.
                       _________________________
                            Decided 17 April 2018
                           _________________________
Before H UTCHISON , F ULTON , and S AYEGH , Appellate Military Judges
                        _________________________
   This opinion does not serve as binding precedent but may be
cited as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.
                           _________________________
   PER CURIAM:
    The appellant was convicted by a military judge sitting as a special court-
martial, consistent with his pleas, of attempted larceny, conspiracy to commit
larceny, and larceny in violation of Articles 80, 81, and 121, Uniform Code of
Military Justice (UCMJ), 10 U.S.C. §§ 880, 881, and 921. The military judge
sentenced the appellant to 90 days’ confinement, reduction to pay grade E-1,
and a bad-conduct discharge. In accordance with a pretrial agreement, the
                   United States v. Sides, No. 201700260


convening authority (CA) disapproved confinement in excess of 60 days and
approved the remainder of the sentence. The CA waived automatic forfeitures
for six months.
    In his sole assignment of error, the appellant asserts that the CA’s action
was ambiguous because in the “Approval” section it states that the appellant
was tried by a general court-martial. We find that the CA’s action was clear
and unambiguous. The promulgating order in this case is identified as
“Special Court-Martial Order No. 1-17” and accurately reflects a summary of
all charges and specifications on which the appellant was arraigned, the
appellant’s pleas, the findings or disposition of all charges and specifications
on which the appellant was arraigned, the sentence, and the action taken by
the CA. A single reference to the appellant’s case being tried at a general
court-martial was merely a scrivener’s error. The appellant, however, is
entitled to an accurate official record of his proceedings, and we will therefore
order corrective action in our decretal paragraph. See United States v.
Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1989).
                                  CONCLUSION
    Concluding that the findings and sentence are correct in law and fact, and
finding no error materially prejudicial to the substantial rights of the
appellant, the findings and sentence, as approved by the CA, are affirmed.
The supplemental court-martial order shall note that the “Approval” section
of the CA’s action should reflect that the appellant was tried by special court-
martial.


                                        For the Court




                                        R.H. TROIDL
                                        Clerk of Court




                                       2